                 Case 19-61244                    Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07             Desc Main
                                                                   Document     Page 1 of 16


                                                               United States Bankruptcy Court
                                                                       Western District of Virginia
 In re      Sheila Boling                                                                             Case No.
                                                                                   Debtor(s)          Chapter    13



                                                                     CERTIFICATE OF SERVICE
I hereby certify that on June 6, 2019, a copy of the Chapter 13 Plan , in conformity with the requirements of
Federal Rule of Bankruptcy Procedure 7004, under Local Rule 3015-1(B), where applicable, was served
electronically or by regular United States mail to all interested parties, the Trustee and all creditors listed below.

 Albert Lamar Stevens
 5497 Cove School Lane
 Covesville, VA 22931
 Albert Stevens
 5497 Cove School Lane
 Covesville, VA 22931
 American Credit Acceptance
 Attn: Bankruptcy Dept
 961 E Main St
 Spartanburg, SC 29302
 Comenity Bank/Ann Taylor
 Attn: Bankruptcy Dept
 Po Box 182125
 Columbus, OH 43218
 Comenitybank/New York
 Attn: Bankruptcy
 Po Box 18215
 Columbus, OH 43218
 Credit Control Corp
 Po Box 120568
 Newport News, VA 23612
 Credit Control Corp
 Po Box 120568
 Newport News, VA 23612
 Credit Control Corp
 Po Box 120568
 Newport News, VA 23612
 Deptartment Store National Bank/Macy's
 Attn: Bankruptcy
 9111 Duke Boulevard
 Mason, OH 45040
 Ditech Financial, LLC
 PO Box 6172
 Rapid City, SD 57709
 ECMC
 PO Box 75848
 Saint Paul, MN 55175
 ExtraSpace Storage
 2307 Hydraulic Rd
 Charlottesville, VA 22901
 ExtraSpace Storage
 2307 Hydraulic Rd
 Charlottesville, VA 22901
 I C System Inc
 Attn: Bankruptcy
 P.O. Box 64378
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                 Case 19-61244                    Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07   Desc Main
                                                                   Document     Page 2 of 16


 St. Paul, MN 55164
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101-7346
 Internal Revenue Service
 Insolvency Unit
 400 N 8th St Ste 76
 Richmond, VA 23219-4836
 Mariner Finance
 Attn: Bankruptcy Department
 8211 Town Center Dr.
 Baltimore, MD 21236
 OneMain Financial
 Attn: Bankruptcy
 601 Nw 2nd Street
 Evansville, IN 47708
 Portfolio Recovery
 Po Box 41021
 Norfolk, VA 23541
 Portfolio Recovery
 Po Box 41021
 Norfolk, VA 23541
 Portfolio Recovery
 Po Box 41021
 Norfolk, VA 23541
 Progressive Leasing
 P.O. Box 413110
 Salt Lake City, UT 84141
 Progressive Leasing
 P.O. Box 413110
 Salt Lake City, UT 84141
 Virginia Department of Taxation
 Bankruptcy Unit
 PO Box 2156
 Richmond, VA 23218-2156
 Wells Fargo Bank NA
 Attn: Bankruptcy
 1 Home Campus Mac X2303-01a
 Des Moines, IA 50328



                                                                            /s/ Larry L. Miller
                                                                            Larry L. Miller
                                                                            Miller Law Group, P.C.
                                                                            485 Hillsdale Drive
                                                                            Suite 341
                                                                            Charlottesville, VA 22901
                                                                            434-974-9776Fax:434-973-6773




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                 Best Case Bankruptcy
                  Case 19-61244                       Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07                    Desc Main
                                                                       Document     Page 3 of 16

 Fill in this information to identify your case:
 Debtor 1               Sheila Boling
                              First Name            Middle Name              Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$635.00 per Month for 60 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment): VIA TFS

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.


APPENDIX D                                                                       Chapter 13 Plan                                                Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                  Case 19-61244                       Doc 2            Filed 06/06/19 Entered 06/06/19 16:00:07                 Desc Main
                                                                         Document     Page 4 of 16

 Debtor                Sheila Boling                                                                     Case number

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $38,100.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               5487 Cove
                               School Lane
                               Covesville, VA
                               22931 Albemarle
                               County
                               CTA Value :
 Ditech                        $250,900.00                                                Prepetition:
 Financial, LLC                Tax Map # 60A 60                            $1,021.00          $3,500.00          0.00%          Pro Rata              $3,500.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.


Official Form 113                                                                      Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 19-61244                       Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07                  Desc Main
                                                                       Document     Page 5 of 16

 Debtor                Sheila Boling                                                             Case number

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                     under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                     treated in Part 5 below.

 Name of Creditor                                                                Collateral
                                                                                 2013 Honda Accord 65000 miles
 American Credit Acceptance                                                      Client Estimated Value $22,000.00

Insert additional claims as needed.


 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $3,810.00.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,950.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $13,276.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 100.00 % of the total amount of these claims, an estimated payment of $ 13,400.00              .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 132,661.83 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at
                least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and

Official Form 113                                                              Chapter 13 Plan                                                Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                  Case 19-61244                       Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07                          Desc Main
                                                                       Document     Page 6 of 16

 Debtor                Sheila Boling                                                                     Case number

                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment             Amount of arrearage to be          Estimated total payments by
                                                                                                 paid                               trustee
 ECMC                                                                                 $0.00                         $0.00                                  $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                  Current installment               Amount of arrearage to be     Treatment         Estimated
                               property or executory                  payment                           paid                          of arrearage      total
                               contract                                                                                               (Refer to         payments to
                                                                                                                                      other plan        trustee
                                                                                                                                      section if
                                                                                                                                      applicable)
 ExtraSpace
 Storage                                                                                  $100.00                         $0.00                                   $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)
 Progressive
 Leasing                                                                                  $110.00                         $0.00                                   $0.00
                                                                      Disbursed by:
                                                                         Trustee
                                                                         Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 The Debtor is not seeking nor does this Plan provide for any discharge, in whole or in part of her student loan obligations.
 The Debtor shall be allowed to seek enrollment, or to maintain any pre-petition enrollment, in any applicable income-driven
Official Form 113                                                                     Chapter 13 Plan                                                Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                  Case 19-61244                       Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07           Desc Main
                                                                       Document     Page 7 of 16

 Debtor                Sheila Boling                                                                  Case number

 repayment ("IDR") plan with the U.S. Department of Education and/or other student loan servicers, guarantors, etc.
 (Collectively referred to hereafter as "Ed"), including but not limited to the Public Service Loan Forgiveness program,
 without disqualification due to her bankruptcy. Any direct payments made from the Debtor to Ed since the filing of her
 petition shall be applied to any IDR plan in which the Debtor was enrolled pre-petition, including but not limited to the Public
 Service Loan Forgiveness program. Ed shall not be required to allow enrollment in any IDR unless the Debtor otherwise
 qualifies for such plan. During the pendency of any application by the Debtor to consolidate her student loans, to enroll in
 an IDR, direct payment of her student loans under an IDR, or during the pendency of any default in payment of the student
 loans under an IDR, it shall not be a violation of the stay or other State or Federal Laws for Ed to send the Debtor normal
 monthly statements regarding payments due and other communications including, without limitation, notices of late
 payments or delinquency. These communications may expressly include telephone calls and e-mails.
 The debtors propose to make adequate protection payments other than as provided in Local Rule 4001-2.
 Unless otherwise provided herein, the monthly payment amounts listed in Parts 3.2 and 3.3 of this Chapter 13 Plan will be
 paid as adequate protection beginning prior to confirmation to the holders of allowed secured claims.

 1. Any unsecured proof of claim for a deficiency which results from the surrender and liquidation of the collateral noted in
 paragraph 3.5 of this plan must be filed by the earlier of the following dates or such claim will be forever barred: (1) within
 180 days of the date of the first confirmation order confirming a plan which provides for the surrender of said collateral, or
 (2) within the time period set for the filing of an unsecured deficiency claim as established by any order granting relief from
 the automatic say with respect to said collateral.
 Said unsecured proof of claim for a deficiency must include appropriate documentation establishing that the collateral
 surrendered has been liquidated, and the proceeds applied, in accordance with applicable state law.

 2. Any fees, expenses, or charges accruing on claims set forth in paragraph 3.1 of this Plan which are noticed to the debtor
 pursuant to Bankruptcy Rule 3002.1(c) shall not require modification of the debtor's plan to pay them. Instead, any such
 fees, expenses, or charges shall, if allowed, be payable by the debtor outside the Plan unless the debtor chooses to modify
 the plan to provide for them.

 --All creditors must timely file a proof of claim to receive any payment from the Trustee.
 --If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object
 to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This
 paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case,
 after the debtor(s) receive a discharge.
 --If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
 will be treated as unsecured for purposes of distribution under the Plan.
 --The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.


 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Sheila Boling                                                    X
       Sheila Boling                                                         Signature of Debtor 2
       Signature of Debtor 1

       Executed on            June 6, 2019                                              Executed on

 X     /s/ Larry L. Miller                                                       Date     June 6, 2019
       Larry L. Miller
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                         Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                  Case 19-61244                       Doc 2          Filed 06/06/19 Entered 06/06/19 16:00:07             Desc Main
                                                                       Document     Page 8 of 16

 Debtor                Sheila Boling                                                             Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                             $3,500.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                               $21,036.00

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $13,399.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $37,935.00




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
                      Case 19-61244         Doc 2         Filed 06/06/19 Entered 06/06/19 16:00:07                            Desc Main
                                                            Document     Page 9 of 16



Fill in this information to identify your case:

Debtor 1                      Sheila Boling

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the:        WESTERN DISTRICT OF VIRGINIA

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with            Employment status*
                                                                      Not employed                               Not employed
       information about additional
       employers.
                                              Occupation           Surgery Coordinator
       Include part-time, seasonal, or
       self-employed work.                    Employer's name      UVA Department of ENT/OTO

       Occupation may include student         Employer's address   ATTN: Payroll Dept
       or homemaker, if it applies.                                P.O. Box 400194
                                                                   Charlottesville, VA 22904

                                              How long employed there?        20 years
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1       For Debtor 2 or
                                                                                                                         non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $        3,999.00      $               N/A

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00     +$              N/A

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $      3,999.00            $        N/A




Official Form 106I                                                       Schedule I: Your Income                                                page 1
              Case 19-61244             Doc 2        Filed 06/06/19 Entered 06/06/19 16:00:07                                   Desc Main
                                                      Document     Page 10 of 16


Debtor 1    Sheila Boling                                                                         Case number (if known)



                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse
      Copy line 4 here                                                                     4.         $      3,999.00       $             N/A

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                 5a.        $        699.00       $               N/A
      5b.    Mandatory contributions for retirement plans                                  5b.        $          0.00       $               N/A
      5c.    Voluntary contributions for retirement plans                                  5c.        $          0.00       $               N/A
      5d.    Required repayments of retirement fund loans                                  5d.        $          0.00       $               N/A
      5e.    Insurance                                                                     5e.        $        247.00       $               N/A
      5f.    Domestic support obligations                                                  5f.        $          0.00       $               N/A
      5g.    Union dues                                                                    5g.        $          0.00       $               N/A
      5h.    Other deductions. Specify: PARKING                                            5h.+       $         23.00 +     $               N/A
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $            969.00       $               N/A
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $          3,030.00       $               N/A
8.    List all other income regularly received:
      8a. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                           8a.        $              0.00   $               N/A
      8b. Interest and dividends                                                           8b.        $              0.00   $               N/A
      8c. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                          8c.        $              0.00   $               N/A
      8d. Unemployment compensation                                                        8d.        $              0.00   $               N/A
      8e. Social Security                                                                  8e.        $              0.00   $               N/A
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                      8f.  $                 0.00   $                  N/A
      8g. Pension or retirement income                                                     8g. $                  0.00   $                  N/A
      8h. Other monthly income. Specify: Part Time Job                                     8h.+ $                65.00 + $                  N/A

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $              65.00      $               N/A

10. Calculate monthly income. Add line 7 + line 9.                                     10. $              3,095.00 + $            N/A = $         3,095.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                  0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                       12.   $         3,095.00
                                                                                                                                        Combined
                                                                                                                                        monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: NOTE : Debtor has part time seasonal job that she works 5 months out of the year, making $150 per
                             month. The above amount for partime job is amortorized over 12 months.




Official Form 106I                                                     Schedule I: Your Income                                                     page 2
              Case 19-61244       Doc 2    Filed 06/06/19 Entered 06/06/19 16:00:07                Desc Main
                                            Document     Page 11 of 16


Debtor 1   Sheila Boling                                                  Case number (if known)




                                                Official Form B 6I
                                Attachment for Additional Employment Information

Debtor
Occupation             Mow Grass
Name of Employer       Cove Presbyterian Church
How long employed      2 years
Address of Employer    5531 Covesville Lane
                       Covesville, VA 22931




Official Form 106I                                   Schedule I: Your Income                                   page 3
              Case 19-61244                Doc 2         Filed 06/06/19 Entered 06/06/19 16:00:07                                     Desc Main
                                                          Document     Page 12 of 16



Fill in this information to identify your case:

Debtor 1                 Sheila Boling                                                                     Check if this is:
                                                                                                               An amended filing
Debtor 2                                                                                                       A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   WESTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent’s relationship to          Dependent’s      Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age              live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                       Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                            1,021.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 19-61244                  Doc 2         Filed 06/06/19 Entered 06/06/19 16:00:07                                      Desc Main
                                                          Document     Page 13 of 16


Debtor 1     Sheila Boling                                                                             Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                                     6a.   $                               170.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                 0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                     6c.   $                                 0.00
      6d. Other. Specify: Cell Phone                                                                         6d.   $                               278.00
             Cable/ Satellite                                                                                      $                               170.45
7.    Food and housekeeping supplies                                                           7.                  $                               300.00
8.    Childcare and children’s education costs                                                 8.                  $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                      9.                  $                                50.00
10.   Personal care products and services                                                    10.                   $                                75.00
11.   Medical and dental expenses                                                            11.                   $                                25.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 225.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                   0.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                     0.00
      15b. Health insurance                                                                15b. $                                                     0.00
      15c. Vehicle insurance                                                               15c. $                                                     0.00
      15d. Other insurance. Specify:                                                       15d. $                                                     0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Personal Property Taxes                                                       16. $                                                  25.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    Shortage Unit                                                       21. +$                                                100.00
      Progressive Lease                                                                           +$                                                20.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                     2,459.45
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                     2,459.45
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               3,095.00
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              2,459.45

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 635.55

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: NOTE: Above amount for lease has been amortized over 60 months. Actual payment is
                          $110.00 per month and she only has a balance of $1,220.00 owed on the lease to own agreement.




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
    Case 19-61244   Doc 2 Filed 06/06/19 Entered 06/06/19 16:00:07   Desc Main
                           Document     Page 14 of 16
                      Boling, Sheila -


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                      ALBEMARLE COUNTY TREASURER
                      401 MCINTIRE RD
                      CHARLOTTESVILLE, VA 22902


                      ALBERT LAMAR STEVENS
                      5497 COVE SCHOOL LANE
                      COVESVILLE, VA 22931


                      ALBERT STEVENS
                      5497 COVE SCHOOL LANE
                      COVESVILLE, VA 22931


                      AMERICAN CREDIT ACCEPTANCE
                      ATTN: BANKRUPTCY DEPT
                      961 E MAIN ST
                      SPARTANBURG, SC 29302


                      COMENITY BANK/ANN TAYLOR
                      ATTN: BANKRUPTCY DEPT
                      PO BOX 182125
                      COLUMBUS, OH 43218


                      COMENITYBANK/NEW YORK
                      ATTN: BANKRUPTCY
                      PO BOX 18215
                      COLUMBUS, OH 43218


                      CREDIT CONTROL CORP
                      PO BOX 120568
                      NEWPORT NEWS, VA 23612


                      CREDIT CONTROL CORP
                      PO BOX 120568
                      NEWPORT NEWS, VA 23612


                      CREDIT CONTROL CORP
                      PO BOX 120568
                      NEWPORT NEWS, VA 23612


                      DEPTARTMENT STORE NATIONAL BANK/MACY'S
                      ATTN: BANKRUPTCY
                      9111 DUKE BOULEVARD
                      MASON, OH 45040
Case 19-61244   Doc 2 Filed 06/06/19 Entered 06/06/19 16:00:07   Desc Main
                       Document     Page 15 of 16
                  Boling, Sheila -



                  DITECH FINANCIAL, LLC
                  PO BOX 6172
                  RAPID CITY, SD 57709


                  ECMC
                  PO BOX 75848
                  SAINT PAUL, MN 55175


                  EXTRASPACE STORAGE
                  2307 HYDRAULIC RD
                  CHARLOTTESVILLE, VA 22901


                  EXTRASPACE STORAGE
                  2307 HYDRAULIC RD
                  CHARLOTTESVILLE, VA 22901


                  I C SYSTEM INC
                  ATTN: BANKRUPTCY
                  P.O. BOX 64378
                  ST. PAUL, MN 55164


                  INTERNAL REVENUE SERVICE
                  PO BOX 7346
                  PHILADELPHIA, PA 19101-7346


                  INTERNAL REVENUE SERVICE
                  INSOLVENCY UNIT
                  400 N 8TH ST STE 76
                  RICHMOND, VA 23219-4836


                  MARINER FINANCE
                  ATTN: BANKRUPTCY DEPARTMENT
                  8211 TOWN CENTER DR.
                  BALTIMORE, MD 21236


                  ONEMAIN
                  1962 RIO HILL CENTER
                  CHARLOTTESVILLE, VA 22901


                  ONEMAIN FINANCIAL
                  ATTN: BANKRUPTCY
                  601 NW 2ND STREET
                  EVANSVILLE, IN 47708
Case 19-61244   Doc 2 Filed 06/06/19 Entered 06/06/19 16:00:07   Desc Main
                       Document     Page 16 of 16
                  Boling, Sheila -



                  PORTFOLIO RECOVERY
                  PO BOX 41021
                  NORFOLK, VA 23541


                  PORTFOLIO RECOVERY
                  PO BOX 41021
                  NORFOLK, VA 23541


                  PORTFOLIO RECOVERY
                  PO BOX 41021
                  NORFOLK, VA 23541


                  PROGRESSIVE LEASING
                  P.O. BOX 413110
                  SALT LAKE CITY, UT 84141


                  PROGRESSIVE LEASING
                  P.O. BOX 413110
                  SALT LAKE CITY, UT 84141


                  UVA PHYSICIANS GROUP
                  PO BOX 9007
                  CHARLOTTESVILLE, VA 22906-9007


                  VIRGINIA DEPARTMENT OF TAXATION
                  BANKRUPTCY UNIT
                  PO BOX 2156
                  RICHMOND, VA 23218-2156


                  WELLS FARGO BANK NA
                  ATTN: BANKRUPTCY
                  1 HOME CAMPUS MAC X2303-01A
                  DES MOINES, IA 50328
